Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
	Claims 1 – 11 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 8, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taylor et al. (2016/0258762). In regard to claim 1, Taylor discloses a shopping cart system comprising a power source (Fig. 4, item 420), 5a frame defining a receptacle (Fig. 3A, item 302), a plurality of motorized wheels (Fig. 4, item 410 & paragraph 42), a steering mechanism (paragraph 43), a plurality of sensors (Fig. 4, item 414), and an onboard computing system receiving data from the sensors 10and controlling the motorized wheels and the steering mechanism, wherein the onboard computing system comprises a processor, a memory, a geolocator, a display, at least one communication interface for communicating over a network (Fig. 4, items 406, 408, 426, and 412 & paragraph 66), and a plurality of program instructions stored in the memory that, when executed by the processor, pause the 15processor to receive a search query via the display or a first remote computing system over the network of at least one item within a geofenced location (paragraph 66), determine a location of the at least one item within the 20geofenced location by retrieving data from the memory or from a second remote computing system over the network (paragraph 70), and drive the shopping cart to the location of the at least one item via the geolocator, the motorized wheels, and the steering mechanism (paragraph 87).
	In regard to claim 2, Taylor discloses a tracker wirelessly communicating with the onboard computing system over the network, Page 8 of 11PATENT532580382npwherein the onboard computing system follows the tracker via the motorized wheels and the steering mechanism (Fig. 1, item 116).
	In regard to claim 3, Taylor discloses wherein the plurality of sensors 5comprise proximity sensors, wherein when the proximity sensors detect an object within a threshold distance, the onboard computing system stops the motorized wheels (paragraph 48).
	In regard to claim 4, Taylor discloses wherein the geofenced location 10guides the shopping cart to remain within a store and within a plurality of aisles in the store (Fig. 1, item 101 & paragraph 15).
	In regard to claim 6, Taylor discloses wherein processor further produces a map of a store on the display (paragraph 86).
	In regard to claim 7, Taylor discloses wherein the processor receives a list of a plurality of items via the display or the first remote computing system over the network, determines locations of each of the items on the list within the 25geofenced location, determines a fastest route to each of the items in a consecutive order, andPage 9 of 11PATENT 532580382npdrives the shopping cart to each of the items in the consecutive order via the geolocator, the motorized wheels, and the steering mechanism (paragraphs 110 and 124).
	In regard to claim 8, Taylor discloses wherein the first remote computing system is a mobile device and the second remote computing system is a centralized server in communication with a plurality of shopping carts (Fig. 1, items 114 and 106).
	In regard to claim 11, Taylor discloses a recharge station, wherein when the power source is low, the onboard computing system directs the shopping cart to the recharge station (Fig. 1, item 122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (2016/0258762) as applied to claims 1 – 4, 6 – 8, and 11 above, and further in view of Hutchings et al. (10,573,135). Taylor does not disclose the use of a cart mounted scanner. In regard to claim 5, Hutchings discloses a shopping cart including a scanner configured to scan items placed within a receptacle (Fig. 1, item 100), wherein the onboard 15computing system tallies the items and comprises a payment portal to receive payment for the items (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shopping cart of Taylor, with the scanner of Hutchings, in order to streamline the shopping process for a user by minimizing/eliminating interaction with a cashier or checkout person/process.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (2016/0258762) as applied to claims 1 – 4, 6 – 8, and 11 above, and further in view of Clark (GB2471168). Taylor does not disclose the use of a seat or lights on the cart. In regard to claim 9, Clark discloses a shopping cart including a frame (Fig. 1, item 2), and a plurality of 10lights activated when the shopping cart is moving (Fig. 1, items 12 and 16).
In regard to claim 10, Clark discloses a seat coupled to the frame (Fig. 1, item 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the seat and lights, as taught by Clark, to the shopping cart of Taylor, in order to increase ease of use for an operator. Addition of a seat allows users that are in poor health or disabled to move about with minimal exertion, and addition of lights provides others nearby with indication of movement (item 16) as well as the operator with increased visibility of the path ahead (item 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bondaryk et al. (11,008,033) disclose a hitch-mounted robot system;
Tudek et al. (2008/0041644) disclose an electric shopping cart;
Suzuki (2017/0169414) discloses a commodity sales data processing apparatus;
Jones et al. (2018/0162433) disclose a system for shopping cart tracking;
Caution et al. (2018/0260800) disclose an unmanned vehicle in a shopping environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618